Case 18-30623            Doc 1277      Filed 01/07/20        Entered 01/07/20 16:26:49               Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    NEW HAVEN DIVISION


 In Re:
                                                                    CHAPTER 11
 THE ROSEGARDEN HEALTH AND
 REHABILITATION CENTER LLC, et al.,                                 CASE NO. 18-30623 (AMN)
              Debtors1
                                                                    (Joint Administration)

                                                                    Re: ECF No. 1259

 ORDER GRANTING TRUSTEE’S MOTION TO USE PROPERTY OTHER THAN IN
    THE ORDINARY COURSE OF BUSINESS AND FOR RELATED RELIEF

          Upon consideration of the Trustee’s Motion to Use Property Other Than in the Ordinary

Course of Business and for Related Relief (the “Motion”) filed by Jon Newton, Chapter 11

Trustee (the “Trustee”) for the jointly administered estates of The Rosegarden Health and

Rehabilitation Center LLC (“Rosegarden”) and Bridgeport Health Care Center Inc. (“Bridgeport

Health”; together with Rosegarden, the “Debtors”), pursuant to which Motion the Trustee seeks

Bankruptcy Court approval, under 11 U.S.C. sections 363 and 364, to accept an advance

payment from the Department of Social Services (“DSS”) and to grant the DSS an administrative

expense priority for any advances which are not recouped against future Medicaid payments,

after due notice under the circumstances and a hearing on December 20, 2019, and it appearing

to the Court that just cause exists to grant the Motion, it is hereby:

          ORDERED, that the Motion is granted; and it is further

          ORDERED, that the DSS is authorized to make and the Trustee, on behalf of the estate of

Bridgeport Health, shall be and hereby is authorized to accept an advance received from the DSS


          1
         The Debtors in these cases and the last four digits of each Debtor’s tax identification number are: The
Rosegarden Health and Rehabilitation Center LLC (4423) and Bridgeport Health Care Center Inc. (6665).
Case 18-30623        Doc 1277     Filed 01/07/20      Entered 01/07/20 16:26:49         Page 2 of 2



to Bridgeport Health in the amount of up to $1,200,000 (collectively, the “DSS Advance”), on

the terms and conditions set forth herein, including the following:

        (i)     Allowing the DSS to recover the DSS Advance, through reductions to payments

                due to the Bridgeport Health estate within ninety (90) days of the issuance of the

                advance(s), as provided by state statute;

        (ii)    Granting the DSS a super-priority administrative expense claim pursuant to 11

                U.S.C. section 364(c)(1) for any advances which are not recovered, which claim

                shall have authority over any and all costs and expenses of administration or other

                priority claims in this Chapter 11 case (including current or future super-priority

                claims other than claims of the DSS) or any subsequent Chapter 7 case; and it is

                further

        ORDERED, that notwithstanding the grant of authority to the DSS to recover through

reductions to payments due to the Bridgeport Health estate within ninety (90) days of the

issuance of the advance(s) in this order and any prior orders of the court, such ninety (90) day

periods may be extended by written agreement of the DSS and the Trustee without further order

of the Court; and it is further

        ORDERED, that the entry of this order is subject to the terms and conditions of that

certain Preliminary Order Granting Trustee’s Motion for Preliminary and Final Orders

Authorizing Post-Petition Financing (ECF No. 305), which remains in full force and effect.

                            Dated this 7th day of January, 2020, at New Haven, Connecticut.
